DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/Amendment, filed 08/03/22, have been fully considered and entered. Claim 1 have been amended to recite the limitations of claims 3, 4 and allowable subject matter of original claim 5. Claim 9 has been amended to recite the limitations of claim 11 ad allowable subject matter of original claim 13. Independent claims 16-18 have been amended to recite elements similar to those of claim 1 or claim 9. Thus, independent claims 1, 9 and 16-18 are now in condition for allowance.

Allowable Subject Matter
Claims 1, 2, 6-10, 12, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 9 and 16-18, the prior arts made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having “the test equipment is configured to: activate the n chip selection signal lines in sequence, simultaneously output a write instruction and a write address to the m sets of first signal lines, and respectively write the data to m sets of second signal lines coupled to m chip test sites currently controlled by a chip selection signal line, to implement a write test on m*n tested chips in n batches, wherein m tested chips are simultaneously tested in each batch; or output a write instruction and a write address to the m sets of first signal lines in sequence, simultaneously activate the n chip selection signal lines, and respectively write the data to n sets of second signal lines coupled to n chip test sites currently controlled by a first signal line, to implement a write test on m*n tested chips in m batches, wherein n tested chips are simultaneously tested in each batch.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        8/9/2022